Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s election without traverse of Group II and the species of antibody comprising SEQ ID NO:3, is acknowledged and has been entered.  

	Claims 1-39 and 41-43 are pending.  Claims 1-12 and 22-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Claims 13-21 and 41-43 are under consideration.

Claim Rejections-35 U.S.C. § 112
	The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claims 14, 20-21 and 43 rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In this case, claims 14 and 20-31 depend from claim 13 and recite phrases that modify the intended use of claim 13, but they do not structurally or materially limit the product of claim 13.  Therefore, these claims does not further limit the antibody of claim 13. Similarly, claim 43 also modifies the intended use of claim 42, but does not structurally or materially limit the kit of claim 42.  Therefore, this claim does not further limit the kit of claim 42.


	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 12-21 and 41-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
The teachings of the specification and the claimed invention:
The nature and scope of the claimed invention at issue is a subgenus of antibodies that bind to DKK2 or fragment thereof, such an antibody defined by neutralizing activity, such an antibody that binds an epitope comprising the amino acid sequence of SEQ ID NO:5 and such an antibody defined by a partial structure, a heavy chain comprising SEQ ID NO:3 with the intended use of treating cancer. 
The instant specification discloses antibodies that bind to DKK2 comprised of a heavy chain sequence comprising SEQ ID NO:3 AND a light chain sequence comprising SEQ ID NO:2 (see Figure 16).  The instant specification has not disclosed the structural features or amino acid sequences of a representative subgenus of antibodies comprising a heavy chain sequence of SEQ ID NO:3 that have the ability to bind to DKK2 or DKK2 antibodies with the claimed activities or fragments thereof with the ability to treat cancer. 

State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33; entire document, specifically note Section 
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adapts different confirmations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the HV-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the 
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFVs are isolated from the library to bind to TNFα (entire document, specifically note Table on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guided phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse HV-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identify the human heavy chain CDR1 and CDR2 sequences that can function with the mouse HV-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular HV-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guided phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries in, specifically page 834, see “Humanisation of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human 
Claim Analysis
The instant claims are directed to a subgenus of antibodies that bind to DKK2 or fragment thereof, such an antibody defined by neutralizing activity, such an antibody that binds an epitope comprising the amino acid sequence of SEQ ID NO:5 and such an antibody defined by a partial structure, a heavy chain comprising SEQ ID NO:3 with the intended use of treating cancer. 
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding.  The instant specification discloses antibodies that bind to DKK2 comprised of a heavy chain sequence comprising the amino sequence of SEQ ID NO:33 and a light chain sequence comprising SEQ ID NO: 2 (page Figure 16).  However, the claims either do not recite any structure of a DKK2 antibody that binds DKK2 or has the claimed activities, or only recite a partial structure of the heavy chain without including and CDRs of the light chain disclosed in the specification as the light chain of the antibodies that bind DKK2.  In this case, the claims drawn to the functions of binding DKK2, neutralizing DKK2, binding an epitope of DKK2, treating cancer or just the heavy chain sequences, would not permit a skilled artisan to envision the subgenus of antibodies as claimed.

Absent some indication of what structures might fall within the claims, the claims are so broad as to encompass any antibody comprising the amino acid sequence of SEQ ID NO:3 that would have the ability to bind to DKK2.  It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  In this case, a skilled artisan cannot visualize the subgenus of antibodies that would bind to DKK2 by the disclosure of a partial antibody sequence as the instant claim broadly claimed.
Then with particular reference to claim 15-16 and the claimed fragments thereof while the antibody comprising SEQ ID Nos:2 and 3, have the functions of the claims, such an antibody is not representative of other antibodies that could be used to neutralize DKK2 and would treat cancer.  This is because when antibodies are raised to an antigen each monoclonal antibody raised comes from one unique cell with unique CDRs which are responsible for antibody binding, such that the structure of CDRs for one antibody cannot be considered representative of other antibodies with different CDRs that bind the same antigen or even same epitope. 
This position is supported by a recent Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies.  On February 22, 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.  That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.  In this case, it is submitted that the rejection is supported by this recent guidance as the claims are drawn to or encompass antibodies that bind DKK2  
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genera.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.

Claim Rejections - 35 USC § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




	Claims 13-16, 18-21 and 41-43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al (WO 2016/004055 A1, of record).
	With respect to the claims, Wu et al teach compositions that comprise a humanized antibody the binds to an epitope comprising instant SEQ ID NO:5 and a carrier (see entire document and alignment, e.g., pages 5 and 17 and claims). Wu et al teach such compositions further comprising a PD-1 antibody (see page 6 and claim 38) and a kit comprising said antibody (see page 43 and claim 64).

RESULT 1
BCK78064
ID   BCK78064 standard; peptide; 15 AA.
XX
AC   BCK78064;
XX
DT   25-FEB-2016  (first entry)
XX
DE   Human DKK2 epitope YAL008-1 (34-48), SEQ ID 1 #1.
XX

KW   antisense therapy; cancer; cardiovascular disease; colorectal tumor;
KW   cytostatic; diagnostic test; epitope; esophagus tumor; gene silencing;
KW   immune stimulation; immuno-diagnosis; inflammatory disease;
KW   intestine tumor; ischemia; metastasis; pancreas tumor; protein therapy;
KW   rna interference; stomach tumor; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2016004055-A1.
XX
CC PD   07-JAN-2016.
XX
CC PF   30-JUN-2015; 2015WO-US038581.
XX
PR   03-JUL-2014; 2014US-0020684P.
XX
CC PA   (UYYA ) UNIV YALE.
XX
CC PI   Wu D,  Sun L;
XX
DR   WPI; 2016-02096G/12.
XX
CC PT   Treating cancer e.g. colorectal cancer, pancreatic cancer, gastric 
CC PT   cancer, intestinal cancer, pancreatic cancer, and esophageal cancer, by 
CC PT   administering dickkopf2 gene depleting agent and carrier to individual.
XX
CC PS   Claim 6; SEQ ID NO 1; 86pp; English.
XX
CC   The present invention relates to a novel method for treating cancer 
CC   comprising administering a dickkopf2 (DKK2) gene depleting agent and a 
CC   carrier to the subject. The DKK2 depleting agent is selected from the 
CC   group consisting of a DKK2 antibody, siRNA, ribozyme, an antisense 
CC   molecule, an aptamer, a peptidomimetic, a small molecule, and their 
CC   combinations. Also described are: (1) a method for treating or reducing 
CC   angiogenesis in a subject; (2) a pharmaceutical composition comprising 
CC   the DKK2 depleting agent and a carrier; (3) a method for providing 
CC   antitumor immunity in a subject; (4) a method for stimulating a T cell-
CC   mediated immune response to a cell population or tissue in a subject; (5)
CC   a method for diagnosing a cancer or a predisposition for developing a 
CC   cancer in a subject; (6) a method for determining the efficacy of a 
CC   treatment for cancer in a subject; (7) a composition comprising the 
CC   neutralizing DKK2 antibody; and (8) a kit for diagnosing a cancer or a 
CC   predisposition for developing a cancer or a metastasis in a subject. The 
CC   cancer is chosen from colorectal cancer, pancreatic cancer, gastric 
CC   cancer, intestinal cancer, pancreatic cancer, and esophageal cancer. The 
CC   cancer is metastatic cancer. The cancer comprises a tumor comprising 
CC   cells that express an adenomatous polyposis coli (APC) mutation. The 
CC   angiogenesis is a tumor angiogenesis associated with cancer, pathological
CC   angiogenesis associated with ischemic and inflammatory diseases or a 
CC   cardiovascular disease. The present sequence is a human DKK2 epitope 
CC   YAL008-1 (34-48), where the anti-DKK2 antibody is used in the 
CC   pharmaceutical composition for treating cancer. Note: The present 

CC   differs from the sequence given as SEQ ID NO:1 in Figure 11 (see 
CC   BCK78077).
XX
SQ   Sequence 15 AA;

  Query Match             100.0%;  Score 75;  DB 23;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KLNSIKSSLGGETPG 15
              |||||||||||||||
Db          1 KLNSIKSSLGGETPG 15


Notably, the compositions of Wu et al are materially and structurally indistinguishable from the claimed antibodies and the intended uses recited in the claims do not materially or structurally limit the recited compositions.  Applicant is reminded that products of identical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  

Therefore, the products of Wu et al are deemed to anticipate the claimed products absent a showing otherwise.  


	Claims 13-15 and 20-21 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Allen et al (US 2007/0128187 A1).
	With respect to the claims, Allen et al teach compositions that comprise a humanized antibody the binds DKK2 and a carrier or excipient (see entire document and alignment, e.g., pages 3-6, 14 and 31 and claims). 
Notably, the compositions of Allen et al are materially and structurally indistinguishable from the claimed antibodies and the intended uses recited in the claims do not materially or structurally limit the recited compositions.  Applicant is reminded that products of identical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  Accordingly, while Allen do not expressly characterize their preparations as having the recited intended uses or activities, the uses of the such compositions is an inherent property and the Office lacks the resources and facilities to determine the properties.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977); and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).  
Therefore, the products of Allen et al are deemed to anticipate the claimed products absent a showing otherwise.  

Claim Rejections - 35 USC § 103

	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 13-15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Allen et al (US 2007/0128187 A1) and Simon et al (US 2018/0162942 A1).

Allen et al teach compositions that comprise a humanized antibody the binds DKK2 and a carrier or excipient (see entire document and alignment, e.g., pages 3-6, 14 and 31 and claims). Wu et al teach such compositions further comprising a PD-1 antibody (see page 6 and claim 38) and a kit comprising said antibody (see page 43 and claim 64).
Simon et al teach that DKK2 has a higher expression prior to PD-1 antibody administration in renal cell carcinoma (see paragraph 144).
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to combine humanized antibodies that bind DKK2 and a PD-1 antibody to make a composition including a carrier that binds both antigens.  One would have been motivated to do so because DKK2 has been taught to have higher expression in renal cell carcinoma before PD-1 treatment, so one would want to include a DKK2 humanized antibody with the PD-1 antibody to target the higher expression of DKK2 in the renal cancer before PD-1 treatment.
	
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.


Conclusion
No claims are allowed.  McCarthy et al (US 2006/0294605 A1) also teach compositions comprising humanized antibodies that bind DKK2 and a carrier (see pages 4 and 21 and figures).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is 571-272-9935.  The examiner can normally be reached Mon-Fri
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu, can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully,
Brad Duffy
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
April 2, 2021